DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baca et al. (US PG Pub 2018/0286246). 
In re Claim 1, Baca discloses one or more computer memories collectively having contents configured to cause a computing system to perform a method for categorizing a collision of an automobile, the method comprising: receiving a collision indication from a driver of the automobile; determining a time and location of the collision based on the collision indication; receiving sensor data originated by one or more cars each at a location near the collision location at a time near the collision time; analyzing the received sensor data to recognize one or more road hazards represented in the sensor data; determining a probability that collision was with a recognized road hazard; and attributing a collision category to the collision based upon the determined probability (see paragraphs [0016]-[0020] and [0024]-[0028];  the examiner notes that in the prior art, the automobile that the driver involved in the collision occupies is also the automobile that contributes the sensor data originated by one or more cars at a location near the collision, the claims don’t explicitly set forth that the claimed automobile and one or more cars are different vehicles, and thus the system where the vehicle in the collision also sends sensor data to determine if the driver crashed into the road hazard reads on the claim). 
In re Claim 2, Baca discloses one or more computer memories of claim 1 wherein the received sensor data is originated from images sensors, radar sensors, ultrasonic sensors, accelerometers, orientation sensors, microphones, tire pressure sensors, or suspension compression sensors borne by the one or more cars (see paragraphs [0016]-[0020] and [0024]-[0028]). 
In re Claim 3, Baca discloses one or more computer memories of claim 1 wherein the one or more cars comprise the automobile (see paragraph [0028]). 
In re Claim 4, Baca discloses one or more computer memories of claim 1 wherein the one or more cars comprise a plurality of cars other than the automobile (see paragraphs [0016]-[0020] and [0024]-[0028]). 
In re Claim 5, Baca discloses one or more computer memories of claim 1 wherein the analyzing is performed only with respect to sensor data originated within 5 seconds of the collision time (see paragraph [0028]). 
In re Claim 6, Baca discloses one or more computer memories of claim 1 wherein the analyzing is performed only with respect to sensor data originated within one minute of the collision time (see paragraph [0028]). 
In re Claim 7, Baca discloses one or more computer memories of claim 1 wherein the analyzing is performed only with respect to sensor data originated within one day of the collision time (see paragraph [0028]). 
In re Claim 8, Baca discloses one or more computer memories of claim 1 wherein the analyzing is performed only with respect to sensor data originated within one meter of the collision location (see paragraph [0028]). 
In re Claim 9, Baca discloses one or more computer memories of claim 1 wherein the analyzing is performed only with respect to sensor data originated within fifty meters of the collision location (see paragraph [0028]). 
In re Claim 10, Baca discloses one or more computer memories of claim 1 wherein determining a time and location of the collision based on the collision indication comprises: determining the time of the collision to be a time at which the collision indication was received from the driver; and determining the location of the collision to be a location of the automobile when the collision indication was received from the driver (see paragraphs [0016]-[0020] and [0024]-[0028]). 
In re Claim 11, Baca discloses one or more computer memories of claim 1, the method further comprising: in response to receiving the collision indication: presenting to the driver a map visually identified a path taken by the automobile to it location at the time the collision indication was received; and receiving user input selecting a location along the visual identification of the path, and wherein determining a time and location of the collision based on the collision indication comprises: determining the location of the collision to be the selected location; and determining the time of the collision to be a time at which the automobile was at the selected location (see paragraphs [0016]-[0020] and [0024]-[0028]). 
In re Claim 12, Baca discloses one or more computer memories of claim 1 wherein the collision indication is received from the driver via a smartphone (Paragraph [0076]). 
In re Claim 13, Baca discloses one or more computer memories of claim 1 wherein the collision indication is received from the driver via a voice command interface of the automobile (see paragraphs [0016]-[0020] and [0024]-[0028]). 
In re Claim 14, Baca discloses one or more computer memories of claim 1 wherein the collision indication is received from the driver via a touchscreen of the automobile (see paragraphs [0016]-[0020] and [0024]-[0028]). 
In re Claim 15, Baca discloses one or more computer memories of claim 1, the method further comprising allocating responsibility for the collision based on the collision category attributed to the collision (see paragraphs [0016]-[0020] and [0024]-[0028]). 
In re Claim 17, Baca discloses a method in a computing system for evaluating roads in a geographic area, the method comprising: for each of a plurality of automobiles, receiving sensor data originated by the automobile in the geographic area during an evaluation period; analyzing the received sensor data to recognize road hazards represented in the sensor data; and determining a metric for the roads in the geographic area based on the recognized road hazards (see paragraphs [0016]-[0020] and [0024]-[0028]). 
In re Claim 18, Baca discloses a method of claim 17 wherein the metric is determined relative to one of the following: total number of miles of road in the geographic region, total number of miles of road lanes in the geographic region, or total number of miles driven by all cars in the geographic region during the evaluation period (see paragraphs [0016]-[0020] and [0024]-[0028]). 
In re Claim 19, Baca discloses a method of claim 17, further comprising setting a premium level for collision coverage for an automobile typically operated in the geographic area based at least in part on the determined metric (see paragraphs [0016]-[0020] and [0024]-[0028]). 
In re Claim 20, Baca discloses a method of claim 17, further comprising setting a premium level for liability coverage for a government entity in the geographic area based at least in part on the determined metric (see paragraphs [0016]-[0020] and [0024]-[0028]). 
In re Claim 21, Baca discloses one or more computer memories collectively storing a collision categorization data structure, the data structure comprising, for each of one or more automobile collisions: information indicating a category assigned to the automobile collision, by: receiving a collision indication from a driver of the automobile; determining a time and location of the collision based on the collision indication; receiving sensor data originated by one or more cars each at a location near the collision location at a time near the collision time; analyzing the received sensor data to recognize one or more road hazards represented in the sensor data; determining a probability that collision was with a recognized road hazard; and assigning a collision category to the collision based upon the determined probability, such that, for particular automobile collision, the contents of the data structure can be accessed to determine the collision category assigned to the automobile collision (see paragraphs [0016]-[0020] and [0024]-[0028]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baca as applied to claim 1 above.
In re Claim 16, Baca does not explicitly disclose one or more computer memories of claim 1, the method further comprising determining whether to approve a claim for automobile damage asserted to have resulted from the collision based on the collision category attributed to the collision.
However Baca does disclose transmitting the collision information to an insurance party (see paragraph [0028]), and typically said insurance party would use said information to determine whether to approve a claim for automobile damage.  Furthermore, the standards of whether accidents are covered or not covered by insurance companies are known and thus can be determined using the information received from the accident. Thus it would have been obvious to modify the system disclosed by Baca by determining whether to approve a claim based on the collision category in order to expedite the claim process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/               Primary Examiner, Art Unit 3747